TODD, Justice.
Defendant was charged in district court with assault in the. first degree, Minn.Stat. § 609.221 (1980) (assault resulting in infliction of great bodily harm), but was found guilty by the jury of the lesser offense of assault in the second degree, Minn.Stat. § 609.222 (1980) (assault with a dangerous weapon). The trial court sentenced defendant to a maximum prison term of 5 years. The sole issue on this appeal from judgment of conviction is whether the evidence of defendant’s guilt was legally insufficient. There is no merit to this contention. The victim testified that it was defendant who assaulted her. There was expert testimony that her wounds, of which there were several, were caused by “something sharp,” and police found a bloody knife at the scene. Defendant admitted that a knife was involved in a fight which he had with the victim, his wife, but he claimed she drew the knife and that she was accidentally injured when she fell to the floor in a tussle over the knife. However, the evidence was such that the jury was free to reject defendant’s version of what happened and *24find defendant guilty of assault with a dangerous weapon.
Affirmed.